      Case 4:19-cv-00989-O Document 1 Filed 11/24/19               Page 1 of 12 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


JUSTIN FERGUSON,                              )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
MID-CHANNEL INC.,                             )
                                              )
                       Defendant.             )

                                         COMPLAINT

        COMES NOW, JUSTIN FERGUSON, by and through the undersigned counsel, and files

this, his Complaint against Defendant, MID-CHANNEL INC., pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, JUSTIN FERGUSON (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant

County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
    Case 4:19-cv-00989-O Document 1 Filed 11/24/19                  Page 2 of 12 PageID 2



performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, MID-CHANNEL INC. (hereinafter “MID-CHANNEL INC.”), is a

foreign company that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, MID-CHANNEL INC., may be properly served with process via its

registered agent for service, to wit: TSC K of P LLC, Registered Agent, 704A West Magnolia

Street, Fort Worth, TX 76110.




                                                 2
    Case 4:19-cv-00989-O Document 1 Filed 11/24/19                 Page 3 of 12 PageID 3



                                 FACTUAL ALLEGATIONS

       9.      On or about November 13, 2019, Plaintiff was a customer at O’Reilly Auto Parts,

a business located at 5023 Granbury Road, Fort Worth, TX 76133 referenced herein as the

“O’Reilly Auto Parts.”

       10.     MID-CHANNEL INC. is the owner or co-owner of the real property and

improvements that O’Reilly Auto Parts is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.     Plaintiff lives 2 miles from O’Reilly Auto Parts and the Property.

       12.     Plaintiff has visited O’Reilly Auto Parts and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting the Property within six

months or sooner, as soon as the barriers to access detailed in this Complaint are removed and

the Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when The Property are made accessible, and to maintain standing for this

lawsuit for Advocacy Purposes.

       13.     Plaintiff intends on revisiting to purchase goods and/or services as a regular

customer living in the vicinity as well as for Advocacy Purposes, but does not intend to re-

expose herself to the ongoing barriers to access and engage in a futile gesture of visiting the

public accommodation known to Plaintiff to have numerous and continuing barriers to access.




                                                3
    Case 4:19-cv-00989-O Document 1 Filed 11/24/19                   Page 4 of 12 PageID 4



       14.     Plaintiff’s access to the business(es) located at 5023 Granbury Road, Fort Worth,

TX 76133, Tarrant County Property Appraiser’s account number 42167521 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and she will be denied and/or limited in the future unless and until Defendant, MID-

CHANNEL INC., is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.

       15.     Plaintiff travelled to The Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access at The Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of


                                                  4
    Case 4:19-cv-00989-O Document 1 Filed 11/24/19                  Page 5 of 12 PageID 5



               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the



                                                 5
    Case 4:19-cv-00989-O Document 1 Filed 11/24/19                 Page 6 of 12 PageID 6



Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed The Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at The Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again within six months or sooner as a

customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at the

Property, but will be unable to fully do so because of his disability and the physical barriers to

access, dangerous conditions and ADA violations that exist at The Property that preclude and/or

limit his access to d the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       27.     Defendant MID-CHANNEL INC., has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the goods, services,



                                                 6
     Case 4:19-cv-00989-O Document 1 Filed 11/24/19                 Page 7 of 12 PageID 7



facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        28.     Defendant MID-CHANNEL INC., will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant MID-CHANNEL INC is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed and/or made aware of prior to filing this

lawsuit that precluded and/or potentially limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:




                                                 7
Case 4:19-cv-00989-O Document 1 Filed 11/24/19                 Page 8 of 12 PageID 8



  (a)     ACCESSIBLE ELEMENTS:

  (i)     For both accessible parking spaces, the access aisle to the accessible parking

          space is not level due to the presence of an accessible ramp in the access aisle in

          violation of Section 502.4 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

  (ii)    For both accessible parking spaces, the accessible curb ramp is improperly

          protruding into the access aisle of the accessible parking space in violation of

          Section 406.5 of the 2010 ADAAG Standards. This violation made it difficult

          and dangerous for Plaintiff to exit/enter their vehicle.

  (iii)   One accessible parking space is missing a proper identification sign in violation of

          Section 502.6 of the 2010 ADAAG standards. This violation made it difficult for

          Plaintiff to locate an accessible parking space.

  (iv)    For both accessible parking spaces, the accessible parking space is not level due

          to the presence of accessible ramp side flares in the accessible parking space in

          violation of Sections 502.4 and 406.5 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.

  (v)     Both access aisles have excessive vertical rises exceeding ¼ inch and are in

          violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.




                                            8
    Case 4:19-cv-00989-O Document 1 Filed 11/24/19                   Page 9 of 12 PageID 9



       (vi)    Accessible ramps servicing the Property lacks clear and level landings in violation

               of Section 405.7 of the 2010 ADAAG standards. This violation made it dangerous

               and difficult for Plaintiff to access the units of the Property.

       (vii)   The Property lacks an accessible route from the sidewalk to the accessible

               entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

               violation made it difficult for Plaintiff to access the units of the Property.

       RESTROOMS

       (i)     The restrooms lack proper door hardware in violation of Section 404.2.7 of the

               2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

               individual to utilize the restroom facilities.

       (ii)    The door hardware of the bathroom entrance has operable parts which require

               tight grasping, pinching or twisting of the wrist in violation of Section 309.4 of

               the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

               disabled individual to utilize the restroom facilities.

       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.



                                                  9
   Case 4:19-cv-00989-O Document 1 Filed 11/24/19                   Page 10 of 12 PageID 10



        34.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        35.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, MID-

CHANNEL INC., have the financial resources to make the necessary modifications.

        36.    Upon information and good faith belief, the Property have been altered since

2010.

        37.    In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        38.    Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant MID-CHANNEL INC., are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

        39.    Plaintiff’s requested relief serves the public interest.

        40.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

        41.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant MID-CHANNEL INC., pursuant to 42 U.S.C. §§ 12188 and 12205.

        42.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant MID-

CHANNEL INC., to modify the Property to the extent required by the ADA.



                                                 10
Case 4:19-cv-00989-O Document 1 Filed 11/24/19              Page 11 of 12 PageID 11



   WHEREFORE, Plaintiff prays as follows:

   (a)   That the Court find Defendant, MID-CHANNEL INC., in violation of the ADA

         and ADAAG

   (b)   That the Court issue a permanent injunction enjoining Defendant MID-

         CHANNEL INC., from continuing their discriminatory practices;

   (c)   That the Court issue an Order requiring Defendant MID-CHANNEL INC., to (i)

         remove the physical barriers to access and (ii) alter the subject Property to make it

         readily accessible to and useable by individuals with disabilities to the extent

         required by the ADA;

   (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and




                                          11
Case 4:19-cv-00989-O Document 1 Filed 11/24/19              Page 12 of 12 PageID 12



   (e)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: November 24, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       ____________________________________
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                        ______________ _____________________
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       JUSTIN FERGUSON




                                          12
